Citation Nr: 1042967	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-05 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an ankle disorder.  

2.  Entitlement to service connection for a foot disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Michael A. Elliott, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in October 2005 by the 
VARO in Houston, Texas, granting service connection for tinnitus 
and assigning a 10 percent evaluation therefor, effective from 
March 2005, but denying entitlement to service connection for 
ankle and feet disabilities.  

The appeal is REMANDED directly to the RO based on the Veteran's 
representation by a private attorney.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran previously requested a Board hearing to be held in 
Washington, DC, and such proceeding was scheduled in August 2010 
to occur in January 2011.  The Veteran thereafter requested that 
his Central Office hearing before the Board be cancelled, 
apparently in lieu of a request for a hearing before the Board 
sitting at the RO, as indicated in VA Form 9, dated in July 2010 
and received in September 2010.  Remand to effectuate the 
Veteran's request is necessary.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing 
before the Board, sitting at the RO, or in 
lieu thereof, a videoconference hearing at 
the RO before a Veterans Law Judge at the 
next available opportunity. 

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The Veteran is 
free to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



